Case 1:19-cv-00874-RBJ-MEH Document 117 Filed 01/30/20 USDC Colorado Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No.: 19-cv-00874-RBJ-MEH

   WARNER BROS. RECORDS INC., et al.,

                  Plaintiffs,

   v.

   CHARTER COMMUNICATIONS, INC.

                  Defendant.


               UNOPPOSED MOTION FOR LEAVE TO WITHDRAW AS COUNSEL




          Pursuant to D.C.Colo.LAttyR 5(b), undersigned counsel Kerry M. Mustico, hereby

   moves this Court for leave to withdraw as co-counsel for Plaintiffs in the above-captioned

   matter. In support of the Unopposed Motion, counsel states as follows:

                                  CERTIFICATE OF CONFERRAL

          Prior to filing this Motion, undersigned counsel conferred with counsel for Defendant

   pursuant to D.C.Colo.LCivR 7.1(a). Defendant does not oppose the Motion, nor do Plaintiffs.

                                          UNOPPOSED MOTION

          1.      Ms. Kerry M. Mustico is no longer in the employ of Oppenheim + Zebrak, LLP,

   which has been retained to represent Plaintiffs in this matter.

          2.      Plaintiffs desire to continue to retain the services of Covington & Burling LLP,

   Oppenheim + Zebrak, and Lewis Bess Williams & Weese P.C. for representation in this

   litigation. Plaintiffs will continue to be represented by the other attorneys from those firms

                                                     1
Case 1:19-cv-00874-RBJ-MEH Document 117 Filed 01/30/20 USDC Colorado Page 2 of 4




   who have entered Notices of Appearance in this matter.

          3.      The foregoing circumstances constitute sufficient good cause for the granting of

   this Unopposed Motion.

          WHEREFORE, based on the foregoing reasons, undersigned counsel requests that the

   Court enter an order granting her leave to withdraw as co-counsel for Plaintiffs.

          Respectfully submitted this 30th day of January, 2020.


                                             /s/ Scott A. Zebrak
                                             Mitchell A. Kamin
                                             Neema T. Sahni
                                             Rebecca Van Tassell
                                             COVINGTON & BURLING LLP
                                             1999 Avenue of the Stars, Suite 3500
                                             Los Angeles, CA 90067-4643
                                             Telephone: (424) 332-4800
                                             mkamin@cov.com
                                             nsahni@cov.com
                                             rvantassell@cov.com

                                             Jonathan M. Sperling
                                             COVINGTON & BURLING LLP
                                             The New York Times Building
                                             620 Eighth Avenue
                                             New York, NY 10018-1405
                                             Telephone: (212) 841-1000
                                             jsperling@cov.com

                                             Janette L. Ferguson, Esq.
                                             Benjamin M. Leoni, Esq.
                                             LEWIS BESS WILLIAMS & WEESE, P.C.
                                             1801 California Street, Suite 3400
                                             Denver, CO 80202
                                             Tel: (303) 861-2828
                                             Facsimile: (303) 861-4017
                                             jferguson@lewisbess.com
                                             bleoni@lewisbess.com

                                             Matthew J. Oppenheim


                                                   2
Case 1:19-cv-00874-RBJ-MEH Document 117 Filed 01/30/20 USDC Colorado Page 3 of 4




                                   Scott A. Zebrak
                                   Jeffrey M. Gould
                                   Kerry M. Mustico
                                   OPPENHEIM + ZEBRAK, LLP
                                   4530 Wisconsin Ave. NW, 5th Floor
                                   Washington, DC 20016
                                   Tel: (202) 621-9027
                                   matt@oandzlaw.com
                                   scott@oandzlaw.com
                                   jeff@oandzlaw.com
                                   kerry@oandzlaw.com
                                   Attorneys for Plaintiffs




                                         3
Case 1:19-cv-00874-RBJ-MEH Document 117 Filed 01/30/20 USDC Colorado Page 4 of 4




                                    CERTIFICATE OF SERVICE

          I hereby certify that on this 30th day of January, 2020, a true and correct copy of the
   foregoing was filed with the Clerk of the Court via the CM/ECF system.




                                                         /s/ Scott A. Zebrak




                                                     4
